         Case 4:18-cv-00516-JAS Document 1 Filed 10/17/18 Page 1 of 5



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road, 3rd Floor
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Cynthia Morales
12
13                          UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA
14
15
16 Cynthia Morales,                            Case No.:

17                     Plaintiff,
18                                             COMPLAINT
          vs.
19
20 Thunderbird Collection Specialists, Inc.,
                                               JURY TRIAL DEMANDED
21                     Defendant.
22
23
24
25
26
27
28
          Case 4:18-cv-00516-JAS Document 1 Filed 10/17/18 Page 2 of 5



 1         Plaintiff, Cynthia Morales (hereafter “Plaintiff”), by undersigned counsel,
 2
     brings the following complaint against Thunderbird Collection Specialists, Inc.
 3
 4 (hereafter “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).
 9         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28
10
     U.S.C. § 1331.
11
12         3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
13 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
14
   where Defendant transacts business in this district.
15
16                                          PARTIES
17         4.     Plaintiff is an adult individual residing in Tucson, Arizona, and is a
18
     “person” as defined by 47 U.S.C. § 153(39).
19
20         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
21
           6.     Defendant is a business entity located in Scottsdale, Arizona, and is a
22
23 “person” as the term is defined by 47 U.S.C. § 153(39).
24         7.     Defendant uses instrumentalities of interstate commerce or the mails in a
25
     business the principle purpose of which is the collection of debts and/or regularly
26
27 collects or attempts to collect debts owed or asserted to be owed to another, and is a
28 “debt collector” as defined by 15 U.S.C.§ 1692a(6).


                                                 2
          Case 4:18-cv-00516-JAS Document 1 Filed 10/17/18 Page 3 of 5



 1                  ALLEGATIONS APPLICABLE TO ALL COUNTS
 2
           8.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to
 3
 4 be owed to a creditor other than Defendant.
 5         9.    Plaintiff’s alleged obligation arises from a transaction in which property,
 6
     services, or money was acquired on credit primarily for personal, family, or household
 7
 8 purposes, and is a “debt” as defined by 15 U.S.C. § 1692a(5).
 9
           10.   At all times mentioned herein where Defendant communicated with any
10
11 person via telephone, such communication was done via Defendant’s agent,
12 representative, or employee.
13
           11.   After being notified that Plaintiff’s employer does not permit Plaintiff to
14
15 take personal calls at work, Defendant continued to call Plaintiff at her place of
16 employment.
17
        12. On or about August 1, 2018, after receiving a call from Defendant at her
18
19 workplace, Plaintiff, speaking with two of Defendant’s agents (Joe Noel and
20
     Roxanne), reiterated her previous request that Defendant cease calling her workplace.
21
           13.   Plaintiff informed the agents that her job was in jeopardy if Defendant
22
23 continued to call.
24
           14.   Ignoring Plaintiff’s request, Defendant continued to call Plaintiff’s
25
26 workplace, blatantly calling Plaintiff the very same day that she reiterated her request.
27         15.   Defendant’s actions caused Plaintiff to suffer a significant amount of
28
     stress, anxiety, and embarrassment.

                                                3
          Case 4:18-cv-00516-JAS Document 1 Filed 10/17/18 Page 4 of 5



 1                                           COUNT I
 2
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
 3                         U.S.C. § 1692, et seq.
 4
           16.    Plaintiff incorporates by reference all of the above paragraphs of this
 5
 6 complaint as though fully stated herein.
 7         17.    The FDCPA was passed in order to protect consumers from the use of
 8
     abusive, deceptive, and unfair debt collection practices and in order to eliminate such
 9
10 practices.
11         18.    Defendant attempted to collect a debt from Plaintiff and engaged in
12
     “communications” as defined by 15 U.S.C. § 1692a(2).
13
14         19.    Defendant communicated with Plaintiff at a time or place known to be
15
     inconvenient to the Plaintiff, in violation of 15 U.S.C. § 1692c(a)(1).
16
17         20.    Defendant communicated with Plaintiff at her place of employment

18 knowing that the employer prohibits Plaintiff from receiving such communication, in
19
     violation of 15 U.S.C. § 1692c(a)(3).
20
21         21.    Defendant engaged in conduct, the natural consequence of which was to
22 harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
23
   violation of 15 U.S.C. § 1692d.
24
25         22.    Defendant caused Plaintiff’s phone to ring or engaged Plaintiff in
26
     telephone conversations repeatedly or continuously, with the intent to annoy, abuse
27
     and harass Plaintiff, in violation of 15 U.S.C. § 1692d(5).
28


                                                 4
         Case 4:18-cv-00516-JAS Document 1 Filed 10/17/18 Page 5 of 5



 1         23.   The foregoing acts and/or omissions of Defendant constitute violations of
 2
     the FDCPA, including every one of the above-cited provisions.
 3
 4         24.   Plaintiff was harmed and is entitled to damages as a result of Defendant’s
 5 violations.
 6
                                     PRAYER FOR RELIEF
 7
 8         WHEREFORE, Plaintiff prays for judgment against Defendant for:
 9               A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
10
                 B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
11
12               C. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
13                  § 1692k(a)(3);
14
                 D. Punitive damages; and
15
16               E. Such other and further relief as may be just and proper.
17
18                  TRIAL BY JURY DEMANDED ON ALL COUNTS
19
20
21 DATED: October 17, 2018                      TRINETTE G. KENT
22                                             By: /s/ Trinette G. Kent
23                                             Trinette G. Kent, Esq.
                                               Lemberg Law, LLC
24                                             Attorney for Plaintiff, Cynthia Morales
25
26
27
28


                                                5
